Case 2:18-cv-13895-NGE-DRG ECF No. 64, PageID.2891 Filed 12/28/20 Page 1 of 6




`                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


SOUTHEAST MICHIGAN SURGICAL
HOSPITAL, LLC, SPINE PLLC, SUMMIT                               Case No. 18-13895
MEDICAL GROUP, PLLC, SUMMIT
PHYSCICIANS GROUP, PLLC, GETTER                                 Honorable Nancy G. Edmunds
DONE TRANSPORTATION, LLC, and
KEVIN T. CRAWFORD, DO, PC,

            Plaintiffs,
v.

MAURICE LITTLE,

            Defendant.
                             /

                          ORDER AND OPINION DENYING DEFENDANT’S
                            MOTION FOR SUMMARY JUDGMENT [57]

        Pending before the Court is Defendant’s motion for summary judgment. (ECF No.

57.) Defendant claims he is entitled to summary judgment for three primary reasons.

First, Defendant argues that all of Plaintiffs’ claims are barred by the statute of limitations.

Second, Defendant claims Plaintiffs failed to adequately mitigate their damages by

seeking to recover on their bills from him, or from someone else, in the years prior to filing

this lawsuit and therefore their claims should be dismissed. Finally, Defendant argues

that Plaintiff Southeast Michigan Surgical Hospital lacks standing to prosecute its bills

because it allegedly sold its account receivables to a different corporate entity. Plaintiffs

oppose the motion.1




        1
           Plaintiffs failed to file a timely response to Defendant’s motion. However, after the Court ordered
a response, Plaintiffs submitted their opposition to Defendant’s motion. (ECF No. 63.) Defendant did not
file a reply to Plaintiffs’ response.

                                                      1
Case 2:18-cv-13895-NGE-DRG ECF No. 64, PageID.2892 Filed 12/28/20 Page 2 of 6




         The Court finds that the decision process would not be significantly aided by oral

argument.      Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2),

Defendant’s motion will be decided on the briefs and without oral argument. Having

reviewed the record on this matter in its entirety, the Court finds that Defendant has failed

to meet his summary judgment burden on the issues presented and his motion should be

DENIED.

    I.       Background

         This action is the offshoot of a no-fault insurance dispute between Defendant,

Plaintiffs, and non-party Farm Bureau Insurance Company. Plaintiffs Southeast Michigan

Surgical Hospital, LLC, Spine PLLC, Summit, Summit Medical Group, PLLC, Summit

Physicians Group, PLLC, Getter Done Transportation, LLC, and Kevin T. Crawford, D.O.,

PC initiated this lawsuit seeking to recover payment from Defendant Maurice Little for

medical services they allegedly provided to him. Plaintiffs allege that Defendant owes

them $1,075,871.14 for unpaid medical services he received after an automobile

accident. Plaintiffs contend their unpaid medical bills should have been paid by non-party

Farm Bureau, but because Farm Bureau refuses to pay, Defendant is ultimately

responsible.2

         The details of this dispute and the underlying state court litigation are discussed in

several of the Court’s prior orders. The parties, collectively, have filed several dispositive

motions, each of which has failed to resolve a number of the key factual issues in this

case. For example, remaining unresolved is the issue of the apparent conflicts of interest

among counsel in this case as well as questions concerning whether the amounts


         2
         The parties also acknowledge that Farm Bureau will ultimately be responsible for any amounts
Defendant becomes liable by virtue of this action.

                                                      2
Case 2:18-cv-13895-NGE-DRG ECF No. 64, PageID.2893 Filed 12/28/20 Page 3 of 6




charged by Plaintiffs for their medical services were reasonable. Defendant’s motion for

summary judgment does not address these outstanding issues.

   II.       Summary Judgment Standard

          “Summary judgment is proper only if the moving party shows that the record does

not reveal a ‘genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.’” Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014) (quoting FED. R.

CIV. P. 56(a)). A genuine issue of material fact exists when there are “disputes over facts

that might affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). But “[w]here the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citing First Nat. Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)).

          In addition, once the moving party has met its burden, the non-moving party must

make a “showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial.” See Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Bormuth v. Cty. of Jackson, 870 F.3d 494,

503 (6th Cir. 2017). The non-moving party must present some evidence in support of its

complaint to defeat a motion for summary judgment and show that a genuine issue for

trial exists—i.e., that a reasonable jury could return a verdict for the non-moving party.

See Anderson, 477 U.S. at 248.

   III.      Analysis

   A. Statute of Limitations




                                              3
Case 2:18-cv-13895-NGE-DRG ECF No. 64, PageID.2894 Filed 12/28/20 Page 4 of 6




       Defendant contends Plaintiffs’ contract-based claims are barred by the statute of

limitations. More specifically, Defendant contends the one-year statute of limitations for

claims under the No Fault Act (M.C.L. § 500.3157) and not the six-year statute of

limitations for contract claims under Michigan law applies to Plaintiffs’ claims here.

Although Defendant recognizes that Plaintiffs’ claims do not expressly arise under the

No-Fault Act, Defendant argues the Act’s limitations period should apply to Plaintiffs’

claims as a matter of public policy. Defendant relies on the Michigan Court of Appeals

decision in Auto-Owners Ins Co v Compass Healthcare PLC, 326 Mich App 595, 624;

928 NW2d 726 (2018) to support his position.

       Defendant raised this exact argument at the motion to dismiss stage. In its order

denying Defendant’s motion to dismiss, the Court discussed Auto-Owners and rejected

Defendant’s express application of its holding to the facts of this case:

       Under the facts and circumstances presented here, the Court declines to
       extend Auto-Owners to hold that a healthcare provider's exclusive remedy
       against a patient for medical services rendered after an auto accident falls
       under Michigan's No-Fault Act. The Michigan Supreme Court in Covenant
       expressly did not address the issue of whether a healthcare provider
       possesses a contractual right to sue because the healthcare provider in that
       case did not allege any contractual basis for relief. And Auto-Owners merely
       echoes that position. Moreover, Defendant fails to identify any provision of
       the No-Fault Act stating that a healthcare provider's exclusive claim against
       a patient who was injured in a car accident falls under the No-Fault Act.

See Southeast Michigan Surgical Hospital v. Little, Case No. 18-13895, 2019 WL

3801574 (E.D. Mich. August 13, 2019). The Court further held that the limitations period

provided in the No Fault Act did not expressly apply to Plaintiffs’ claims. Id.

       The Court did, however, leave open the question of whether a one-year statute of

limitations should apply as a matter of public policy or under the terms of the alleged

implied contract between Defendant and his health care services providers. And on the
                                              4
Case 2:18-cv-13895-NGE-DRG ECF No. 64, PageID.2895 Filed 12/28/20 Page 5 of 6




record before the Court, that question remains open. Defendant’s motion for summary

judgment does not present any new evidence or legal argument from what Defendant

originally raised in his motion to dismiss. While the Court agrees with Defendant that his

relationship with Plaintiffs is connected to the No-Fault Act and that he is likely only liable

for Plaintiffs’ reasonable medical bills, the Court finds on the record here that Defendant

fails to establish that Plaintiffs’ claims are barred by the statute of limitations.

   B. Mitigation

       Defendant contends Plaintiffs failed to mitigate their damages by refusing to

attempt to collect payment for the medical services at issue from any person or entity.

Defendant adds that there is no evidence Plaintiffs ever billed Defendant prior to the filing

of this lawsuit, and therefore Plaintiffs’ claims should be dismissed. Of course, to accept

Defendant’s argument, the Court would have to ignore the state court litigation underlying

this dispute. There is certainly sufficient evidence in the record establishing Plaintiffs

repeated attempts to collect on their unpaid bills from Defendant’s insurer, Farm Bureau.

While Defendant may be correct that Plaintiffs have a general duty to mitigate their

damages, Defendant fails to meet his summary judgment burden on this issue.

   C. SMSH’s Standing

       Defendant claims that after filing this lawsuit, Plaintiff SMSH assigned its account

receivable for the amounts owed by Defendant to a different corporate entity and

therefore lacks standing to pursue its claim because it is no longer the real party in

interest. In response, Plaintiffs present evidence that the sale of ownership interests in

SMSH to a third party in December 2018 expressly excluded all claims and accounts

receivables pre-dating the sale. Plaintiffs also present evidence that SMSH’s corporate



                                               5
Case 2:18-cv-13895-NGE-DRG ECF No. 64, PageID.2896 Filed 12/28/20 Page 6 of 6




parent, Surgery Partners, Inc., has always owned the account receivables for SMSH and

remains the owner at this time.      This evidence rebuts Defendant’s contention that

ownership of Defendant’s debt changed hands during this lawsuit. And having reviewed

the evidence in the record on summary judgment, the Court finds that Defendant fails to

establish as a matter of law that SMSH lacks standing to pursue its own account

receivables.

   IV.      Conclusion

         For the foregoing reasons, Defendant’s motion for summary judgment is DENIED.

Discovery in this case has a closed and the Court has now resolved all pending dispositive

motions.     As a result, following the entry of this order, the Court will convene a

teleconference to discuss a date for mediation and trial.

     SO ORDERED.

                                           s/ Nancy G. Edmunds
                                           Nancy G. Edmunds
                                           United States District Judge



Dated: December 28, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 28, 2020, by electronic and/or ordinary mail.



                                           s/ Lisa Bartlett
                                           Case Manager




                                            6
